        CASE 0:21-cv-01203-WMW-LIB Doc. 1 Filed 05/12/21 Page 1 of 30




                             UNITED STATES DISTRICT COURT
                                DISTRICT OF MINNESOTA


Jesse Wolch,
On behalf of himself and other similarly
situated individuals,

                Plaintiff,

        v.                                        CLASS ACTION COMPLAINT AND
                                                     DEMAND FOR A JURY TRIAL
 Xtratyme Technologies Inc. and Kyle
 Ackerman,

                Defendants.


                                    INTRODUCTION

       1.      This is an uncommonly straightforward case of an employer failing to pay

overtime compensation to its front-line workers and then summarily terminating an

employee who complained—a violation of state and federal law on both counts.

       2.      The principal defendant in this case, Xtratyme Technologies Inc., employs

dozens of workers. Their job is to use point-to-point wireless technology to connect homes

and businesses in rural Minnesota to the backbone of the internet—the network of fiber

optic cables that snake their way across the state and around the world. The job is physically

challenging. Workers spend their days climbing towers and buildings making these vital

connections.

       3.      The wage-and-hour violation at the heart of this case is clear. Based on

Xtratyme’s own written policies, most workers were misclassified as either independent

contractors or overtime-exempt employees. Both groups of workers put in considerable
        CASE 0:21-cv-01203-WMW-LIB Doc. 1 Filed 05/12/21 Page 2 of 30




amounts of overtime—often more than 50 hours a week. Xtratyme tracks overtime hours

worked. But it almost never pays overtime compensation. Instead, overtime hours are

placed in a “time bank.” In theory, employees can use the hours stored in the time bank to

take paid vacation. But in practice, employees accrued such a massive amount of vacation

that there was no way they could use it. Either way, the time bank policy was illegal.

Overtime must be paid, on a contemporaneous basis, at time and half the employees’

regular rate of pay. Xtratyme’s employees received, at best, straight-time pay on a non-

contemporaneous basis. And at worst, they received no overtime compensation at all. Their

overtime wages just sat there, locked away in a bank.

      4.     Xtratyme also has no credible argument that its workers were properly

classified as independent contractors or overtime-exempt white-collar employees. The

economic reality of the work strongly demonstrates the existence of an employment

relationship. The arguments in favor of any white-collar exemptions are even weaker. None

of Xtratyme’s front-line workers were paid a bona fide salary. None were engaged in non-

manual or office work. And none had duties emblematic of genuine professional,

executive, or administrative workers.

      5.     The Plaintiff in this case, Jesse Wolch, was subjected to Xtratyme’s illegal

compensation plan along with everyone else at the company. By January 2021, he had

accrued hundreds of hours of banked time—time that should have been paid out as

overtime premiums. Wolch complained to his boss, Defendant Kyle Ackerman, the CEO

of the company. Wolch explained, in writing, that Xtratyme’s compensation plan violated

state and federal wage-and-hour laws. Wolch wanted to resolve the problem without


                                            2
         CASE 0:21-cv-01203-WMW-LIB Doc. 1 Filed 05/12/21 Page 3 of 30




litigation. He repeatedly suggested that the parties call an employment lawyer or the

Department of Labor to get an opinion on the issue. Eventually, when Ackerman rejected

that idea, Wolch called the Department of Labor himself. A day later, Ackerman fired

Wolch.

       6.     Wolch now brings this action to put a stop to Xtratyme’s illegal

compensation plan, to secure the overtime premiums owed to him and similarly situated

individuals, and to seek redress for Defendants’ unlawful retaliation.

                                        PARTIES

       7.     Plaintiff Jesse Wolch is a Minnesota resident who lives in the city of Bowlus,

Minnesota.

       8.     Defendant Xtratyme Technologies, Inc. is a Minnesota corporation with

corporate headquarters at 45 Washington Avenue #102, Hutchinson, MN 55350.

       9.     Defendant Kyle Ackerman is the owner and CEO of Xtratyme Technologies.

Ackerman resides in Minnesota.

                                     JURISDICTION

       10.    This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331

because this action arises under the Fair Labor Standards Act, 29 U.S.C. § 201 et seq.

       11.    This Court also has supplemental jurisdiction over Plaintiff’s state law claims

pursuant to 28 U.S.C. § 1367 because Plaintiff’s state and federal claims are so related that

they form part of the same case or controversy.

       12.    Venue is proper in the United States District Court, District of Minnesota,

pursuant to 28 U.S.C. § 1391, because Defendants reside and conduct business in this


                                             3
            CASE 0:21-cv-01203-WMW-LIB Doc. 1 Filed 05/12/21 Page 4 of 30




District and because the unlawful practices described herein were committed in this

District.

                               FACTUAL ALLEGATIONS

       13.      Defendant Xtratyme Technologies (“Xtratyme”) is a company that provides

internet access to homes and businesses in rural Minnesota. It employs point-to-point

wireless technology to connect customers to the fiber optic network that forms the

backbone of the internet. Defendant Kyle Ackerman is the owner and CEO of Xtratyme.

Ackerman exercises total control over the operation of the business including hiring, firing,

human resources, sales, procurement, and contracting.

       14.      Xtratyme employs dozens of installation workers. These workers drive to

various locations and install and configure the equipment necessary to bring wireless

internet to Xtratyme’s customers. The work is physical and often challenging. Workers

frequently climb towers and buildings in the course of their duties. Xtratyme also employs

tech support workers, network engineers, installation engineers, salespeople, and general

laborers.

       15.      Installers/employees also work long hours. They often worked 50 to 55 hours

a week.

       16.      Plaintiff Jesse Wolch was employed by Xtratyme from March 15, 2019 until

February 2, 2021 as an installer. Wolch’s principal duty was driving to various locations

and then building and configuring internet connections for Xtratyme’s customers.

       17.      Before January 5, 2020, Wolch, like other employees, was paid straight time

for all hours worked each week. No overtime premiums were paid.


                                              4
        CASE 0:21-cv-01203-WMW-LIB Doc. 1 Filed 05/12/21 Page 5 of 30




      18.    On January 5, 2020, Xtratyme changed its compensation plan. These changes

were set forth in a memorandum, entitled “Employment Policy Changes,” sent by

Defendant Ackerman to all employees on January 5, 2020. A copy of this memorandum is

attached as Exhibit A.

      19.    The new policy first gave workers a choice to engage with Xtratyme either

as independent contractors or employees. Under the policy, it was up to each employee to

decide how he would be classified.

      20.    If a worker chose to proceed as an employee, the policy required him to

decide whether he would be classified as an hourly or salaried worker.

      21.     Hourly workers were paid an hourly rate, with no overtime, regardless of the

number of hours worked. Hourly workers were not allowed to work more than 86.67 hours

in any given bi-monthly pay period without prior approval from a manager.

      22.    Salaried workers were not actually paid a salary—at least in terms of how

the law defines the concept. See 29 C.F.R. § 541.600. Here, too, the new policy required

workers to make an election.

      23.    Workers could choose to be classified as nonexempt—that is overtime

eligible—“salaried” employees. But these employees were not paid a salary at all. The

“salary” was derived by multiplying the employee’s hourly rate of pay by 86.67 hours for

each bi-monthly period. If any employee worked fewer than 86.67 hours in a given pay

period, he was required to use “time off without pay” to compensate for these missing

hours. Conversely, if the employee worked more than 86.67 hours in a pay period (a

practice that was generally prohibited but could be approved by managers), that employee


                                            5
        CASE 0:21-cv-01203-WMW-LIB Doc. 1 Filed 05/12/21 Page 6 of 30




would be paid time-and-a-half overtime on all hours worked in excess of 86.67 in that pay

period. In other words, employees in this category only earned their “salary” if they worked

exactly 86.67 hours per pay period. They earned less if they worked less, more if they

worked more. The company also routinely deducted expenses from employees’ “salaries.”

All told, this was a de facto hourly arrangement.

       24.    Last, and most central to this case, the new policy permitted workers to elect

to be classified as exempt—that is, overtime ineligible—salaried employees. The policy

heavily encouraged workers to choose this route, telling workers, “[a]n exempt salaried

employee…has the most advantages at our company.” Because the company and its

managers pushed for it, nearly all eligible employees chose this option.

       25.    But here, too, the “salary” was an illusion. Workers classified as “exempt

salaried” were paid an amount every pay period calculated by multiplying 86.67 hours by

the worker’s hourly rate. If a worker worked more than 86.67 hours in a pay period, this

time was added to a “time bank.” This time bank, according to the new policy, permitted

workers to “bank [their] time so [they] can take paid time off (PTO) for any reason

including vacations, sick, or personal time.” So, for example, if an employee worked 100

hours in a pay period, he would be paid a “salary”—calculated by multiplying his hourly

rate by 86.67 hours—and the additional 13.33 hours would be put in his time bank. And if,

conversely, an employee worked only 70 hours in a bi-monthly pay period, he would still

earn a salary, calculated by multiplying his hourly rate by 86.67 hours. But he would have

16.67 hours subtracted from his time bank. The company allowed the time bank balance to

go negative, “within reason, if there is a chance that the balance will become positive


                                             6
        CASE 0:21-cv-01203-WMW-LIB Doc. 1 Filed 05/12/21 Page 7 of 30




again.” But in all other cases, workers were “required to take time off without pay.” Here,

too, the company routinely deducted expenses from employees’ “salaries.” This, too, was

a de facto hourly arrangement.

       26.    The policy purported to allow employees to use the time in their time bank

to take paid leave. Such leave would be paid at a straight-time—not a time-and-a-half—

rate. To illustrate, if any employee earning $25 an hour wanted to use eight hours from his

time bank for a day off, he would be paid $200 ($25 an hour times 8 hours)—not $300

($25 an hour times 8 hours times 1.5). In practice, though, the time stored in the time bank

proved all but inaccessible. Requests for paid time off had to be approved by Xtratyme.

Such requests were not uniformly granted. At the same time, employees racked up

hundreds of hours of banked time—enough to take several months of paid time off under

the policy. It became clear that employees would never be able to take paid leave in

anything approaching that volume. And when employees left the company, all time in the

time bank reverted back to the employer. In practice, the time bank was little more than an

illusion for employees.

       27.    Workers who elected to be classified as independent contractors were paid

in the same manner as “exempt salaried” employees. They, too, were subject to the same

time bank policy described in the previous paragraph.

       28.    Plaintiff Jesse Wolch worked for Defendants as an installer. Under

Defendants’ new January 5, 2020 compensation policy, he was classified as a salaried

exempt employee. By early 2021, he had accrued hundreds of hours in his time bank.




                                             7
        CASE 0:21-cv-01203-WMW-LIB Doc. 1 Filed 05/12/21 Page 8 of 30




       29.    Wolch’s trouble began in January 2021 when he started contemplating using

some of his banked time to take a vacation. Wolch became concerned that this time was

not being paid out as time-and-a-half overtime compensation.

       30.    Wolch inquired with Jen Schlueter, Xtratyme’ human resources person,

about the issue. But the conversation (which is in writing), quickly turned into a discussion

of what the law required in terms of paying overtime. Wolch’s position was clear. He wrote

that “people working have to be paid according to law”—in this case, at a rate of 1.5 their

regular rate for all overtime hours. Schlueter maintained that employees were not entitled

to time-and-a-half overtime, citing company policy. Wolch responded by pointing out—

correctly—that state and federal law trump company policy. He wrote: “[T]he policy

reflected a thing that wasn’t legit therefore voids the policy.” Wolch also pointed out that

he wasn’t alone here. He wrote: “[E]veryone would love their money. It’s not just a me

thing. All the technicians and service people need to be back paid.” Schlueter responded:

“If somebody is classified wrong, we will work on getting it fixed.” Wolch replied by

saying that all he was after was for the company to “[p]ay according to FSLA. Easy peasy.”

Schlueter responded sarcastically, thanking Wolch for “spreading so much light on the

situation” and “ruining my day yet again.” She asked Wolch to give her the dates for his

vacation. But Wolch said he could not do so until the company committed to paying out

the vacation time at time and a half.

       31.    Schlueter forwarded a transcript of her conversation with Wolch to

Defendant Ackerman, Xtratyme’ CEO, on January 27, 2021. She wrote: “Had a Skype

discussion with Jesse [Wolch] to find out what his current plans for vacation are. Long


                                             8
         CASE 0:21-cv-01203-WMW-LIB Doc. 1 Filed 05/12/21 Page 9 of 30




story short, he is not sure if he wants to use his vacation until he is guaranteed that he will

get backpay at 1.5x and not single time as vacation since we will not buy him out on his

vacation.”

       32.    Ackerman did not respond well. He wrote: “I really don’t like the tone of this

discussion.” And, referring to Wolch, he said that “I’ve never had anyone argue so much

about our policies in the 21 year history of our company. I sure wish this would change.”

       33.     The following day—January 28, 2021—Wolch was written up. The reason:

his conversation with Schlueter supposedly showed a lack of respect. Schlueter wrote to

Wolch: “[Y]ou continue to challenge or disregard company policy, have been

uncooperative and some communications have been very disrespectful and ineffective.

This leads to low morale, disruption, and reduced productivity. This must stop. This RD

serves as a written warning.”

       34.    Wolch responded, pointing out that none of his communications were

disrespectful. He simply drew attention, in a straightforward and respectful way, to the

company’s “mis-classification” of its workers.

       35.    More retaliation followed. The next day, January 29, 2021, Wolch received

a message from the president of Xtratyme, Jenni Luthens, asking him to call her. Wolch

called her in the morning. During the 15-minute call, Luthens berated Wolch over his

wage-and-hour complaints, repeatedly calling him “disrespectful,” “selfish,” “a bad

person,” and “an asshole.” Wolch had never been called names like this before at Xtratyme.

Luthens claimed that Wolch was conspiring with other employees to disrupt the company’s

service, but this wasn’t true.


                                              9
       CASE 0:21-cv-01203-WMW-LIB Doc. 1 Filed 05/12/21 Page 10 of 30




      36.      Later that day, Wolch received a message from Schlueter, with both

Ackerman and Luthens copied on the message. Schlueter listed (accurately) the

Department of Labor’s criteria for qualifying for the FLSA’s executive exemption. She

asked Wolch to “prove to me which” criteria were not satisfied. She then gave Wolch three

options: (1) convert to an hourly, overtime-eligible employee; (2) continue as an overtime-

ineligible exempt employee; or (3) “leave.” She concluded by warning Wolch: “If you

continue to violate our other rules and show disrespect to the owners, managers, and your

colleagues at XTI, we will let you go.”

      37.      Wolch responded immediately to the group. He explained that he did not

meet the criteria for the executive exemption. In his words, “I have respectfully answered

your question with facts.” Wolch told Schlueter and the others: “I am…growing tired of

being threatened to be terminated for disrespect when no evidence of this.”

       38.     Wolch reminded Schlueter and the others that he had asked on prior

occasions to be reclassified as an hourly, overtime-eligible employee, but was told “XTI

couldn’t afford to pay me hourly.” He wrote that “I am just wanting to leave things as is

until we are settled up with time. This means either I am correct and paid, or I am wrong

and I move on to changing my status without back pay.”

       39.     On the merits of the overtime dispute and Xtratyme’ retaliatory response,

Wolch wrote:

       It’s not a matter of opinion of treatment for me. I love my job. I do not love
       being called names and being threatened of termination for seeing and
       presenting facts. In fact it makes it look really bad when there is a poster you
       are supposed to have in your TC by law that states We as employees have
       the right make an FLSA investigation if we think there is wrong doing. The


                                             10
        CASE 0:21-cv-01203-WMW-LIB Doc. 1 Filed 05/12/21 Page 11 of 30




       threats of termination for defending my position when provoked with
       questions just isn’t right. I have what I believe to be a legal argument on
       improper pay classification on the basis that the status cannot be offered, it
       must be qualified for and I simply do not qualify. A signature does not make
       it ok. this can be proven in the DOL file I sent Jen as nowhere in there does
       it say there is an exemption that you can sign for. All exemptions are on a
       qualification basis.

       40.    Wolch then suggested a path forward, with the two sides calling the

Department of Labor or a wage-and-hour attorney to get an opinion:

       Perhaps maybe we can all get together and discuss this. we can call the DOL
       together and a lawyer and discuss it all together so we are all crystal clear?
       There just has to be a better way than going back and fourth [sic] here. It’s a
       fairly cut and dry thing. Let’s make a call together and just ask the questions
       we have to one that knows. I have already confirmed everything with a
       credible source and know the outcome but I am more than happy so sit in
       with you guys and make some calls. I want to help you resolve this, not make
       it messier.

       41.    Ackerman replied to Wolch later that night (technically, now, on January 30,

2021, at 2:15 a.m.). Ackerman responded to Wolch’s reasoned factual and legal analysis

with more vitriol. He wrote: “This is where we have a serious problem with you Jesse. You

just love to skew logic and bend it in ways that make no sense to the rest of us logical

people.” He continued: “You love to ‘extract’ and ‘twist’ literal things to mean what you

‘think’ they should mean.” He concluded: “We have given you three choices and we are

not going to debate this further. You need to choose one of them or we can’t move on with

a relationship. We are following the law, treating you fairly, and are prepared to prove this

to other people if necessary. In the meantime, you need to determine your role and

relationship with us and it needs to be done soon.”




                                             11
       CASE 0:21-cv-01203-WMW-LIB Doc. 1 Filed 05/12/21 Page 12 of 30




      42.    Ackerman then explicitly threatened Wolch with termination if he continued

to press the issue. Ackerman wrote:

      If you don’t believe that we are following Minnesota law, you have all rights
      to contact the state, hire your own lawyer, or do whatever you feel is
      necessary. We will not, however, tolerate your “skewed” facts and context.
      If you want to pay an attorney to waste their time, go for it. We will not,
      however, work on this together. Our attorney will be prepared to show that
      everything we are doing with you is legit and legal. If you want to challenge
      us in court or otherwise on this, you can do it as a non-employee.

(Emphasis added.)

      43.    Wolch wrote back to Ackerman at 7 a.m. Wolch wrote: “Respectfully

speaking, you must meet ALL the bullet points. My labor is 99% manual and therefore

disqualifies me right there. A title means nothing and it clearly states that in the dol

document I provided.”

      44.    Ackerman wrote back at 11:45 a.m. He said: “This is untrue. Sorry, I gave

you your options. Choose one and move on. If you don’t choose one of the options we’ve

offered by Monday, we will choose one for you.”

      45.    Ackerman then sent another message that threatened Wolch with retaliatory

termination with even greater clarity. Ackerman wrote:

      I have a question for you.

      If you had started a company and you put your life savings into it and placed
      your employee well-being ahead of yours by treating them fairly, paying
      them a decent wage, etc.

      What would you do if an employee came to you and:

      1. Lied about your concern for safety.
      2. Accused you of cutting corners in reference to #1.
      3. Twisted the truth many times.


                                           12
        CASE 0:21-cv-01203-WMW-LIB Doc. 1 Filed 05/12/21 Page 13 of 30




       4. Told other employees mistruths.
       5. Threatened a lawsuit against you.
       6. Disrespected you and your colleagues in many different ways.

       Would you keep him as an employee or would you fire him?

       46.    Two days later, on February 1, 2021, Wolch filed a complaint with the

Department of Labor asking the Department to determine the lawfulness of Defendants’

compensation plan. The same day, Wolch wrote to Ackerman, writing: “I have decided

going forward to be [a] non-exempt” employee.

       47.    One day after that, Ackerman fired Wolch. On February 3, 2021, Wolch

woke up, looked at his phone, and saw a text message saying he’d been fired. He then

checked his email and saw a message from Ackerman, sent late on February 2, formally

terminating him. The email is attached to this complaint as Exhibit B. In the section of the

email addressing the reasons for Wolch’s termination, Ackerman wrote:

       * “You decided that you didn’t like our salary-exempt program and you felt
       that the ‘rules’ needed to change for you so that you could be paid overtime
       instead of utilizing our time bank bonus program that you had accepted.”

       * “You actively tried to ‘pollute’ the mental well-being of the rest of the team
       when it came to their acceptance of our time bank bonus program. You tried
       to convince several of our employees that we were treating them illegally and
       that they too should join your ‘cause’. We spent hours and a lot of money
       correcting the damage that you caused. Some of it is still causing problems
       for us.”

       * “You reported us to the DoL for our illegal employment practices. While
       you have the right to do this, we clearly showed you that we were following
       the employment laws.”




                                             13
        CASE 0:21-cv-01203-WMW-LIB Doc. 1 Filed 05/12/21 Page 14 of 30




                      COLLECTIVE ACTION ALLEGATIONS

       48.    Plaintiff brings Count One on behalf of himself and all individuals similarly

situated.1 The proposed FLSA Collective is defined as:

       All current or former installers, technical support workers, programmers, network
       engineers, installation engineers, and general laborers engaged by Defendants at any
       time beginning three years prior to filing this Complaint.

       49.    Defendants have willfully engaged in a pattern of violating the FLSA by

failing to pay members of the proposed FLSA Collective one and a half times their regular

rate of pay for all hours worked in excess of forty in a workweek.

       50.    Defendants’ conduct constitutes a willful violation of the FLSA within the

meaning of 29 U.S.C. § 255.

       51.    Defendants are liable under the FLSA for failing to properly compensate

Plaintiff and others similarly situated, and, as such, notice should be sent to the proposed

FLSA Collective. There are numerous similarly situated current and former employees of

Defendants who have suffered from the common unlawful policies and practices and who

would benefit from the issuance of a Court-supervised notice of the present lawsuit and the

opportunity to join the suit. Those similarly situated employees are known to Defendants

and are readily identifiable through Defendants’ payroll and timekeeping records. These

similarly situated employees are interested in joining this action.




1
  Plaintiff’s consent form is attached as Exhibit C. The consent forms of two opt-in
plaintiffs are attached as Exhibits D and E.


                                             14
        CASE 0:21-cv-01203-WMW-LIB Doc. 1 Filed 05/12/21 Page 15 of 30




                          CLASS ACTION ALLEGATIONS

       52.    Plaintiff brings Counts Two and Three of this action individually and as a

class action pursuant to Rule 23 of the Federal Rules of Civil Procedure. The proposed

Minnesota Rule 23 Class is defined as:

       All current or former installers, technical support workers, programmers, network
       engineers, installation engineers, and general laborers engaged by Defendants at any
       time beginning three years prior to filing this Complaint.

       53.    The persons in the proposed Rule 23 Class are so numerous that joinder of

all of the proposed Rule 23 Class members is impracticable. While the precise number of

class members has not been determined at this time, upon information and belief,

Defendant has employed at least 40 installers, technical support workers, programmers,

network engineers, installation engineers, and general laborers in Minnesota during the

applicable limitations period. Plaintiff and the proposed Rule 23 Class have been similarly

affected by Defendants’ unlawful practices and policies.

       54.    There are questions of law and fact common to the proposed Rule 23 Class

that predominate over any questions solely affecting individual members of the proposed

Rule 23 Class, including but not limited to:

       a.     whether Defendants violated Minn. Stat. § 177.25 (and accompanying
              regulations) by failing to pay employees an overtime premium of one-and-
              one-half times their regular hourly rate for hours worked in excess of forty-
              eight in a workweek;

       b.     whether Defendants misclassified their employees by treating them as
              exempt from the overtime requirement of the MFLSA;

       c.     the proper measure of compensatory damages, liquidated damages, and civil
              penalties; and



                                               15
        CASE 0:21-cv-01203-WMW-LIB Doc. 1 Filed 05/12/21 Page 16 of 30




       d.     whether Defendants should be enjoined from such violations in the future.

       55.    Plaintiff’s claims are typical of those of the proposed Rule 23 Class. Plaintiff,

like other members of the proposed Rule 23 Class, was subjected to Defendants’ unlawful

policies and practices, resulting in a violation of the MFLSA. Members of the proposed

Rule 23 Class have sustained similar injuries as a result of Defendants’ actions.

       56.    Plaintiff will fairly and adequately protect the interests of the Rule 23 Class.

He has retained counsel experienced in complex wage and hour class action litigation.

       57.    This action is properly maintainable as a class action under Fed. R. Civ. P.

23(b)(1)(A) because prosecuting separate actions by individual class members would

create a risk of inconsistent or varying adjudications with respect to individual class

members that would establish incompatible standards of conduct for Defendants.

       58.    This action is properly maintainable as a class action under Fed. R. Civ. P.

23(b)(2) because Defendants have acted or refused to act on grounds generally applicable

to the class, thereby making appropriate final injunctive relief or corresponding declaratory

relief with respect to the class as a whole.

       59.    This action is properly maintainable as a class action under Fed. R. Civ. P.

23(b)(3) because questions of law or fact predominate over any questions affecting

individual class members, and a class action is superior to other methods in order to ensure

a fair and efficient adjudication of this controversy. In the context of wage and hour

litigation, individual plaintiffs lack the financial resources to vigorously prosecute separate

lawsuits against large defendants. Class litigation is also superior because it will preclude

the need for unduly duplicative litigation resulting in inconsistent judgments pertaining to


                                               16
        CASE 0:21-cv-01203-WMW-LIB Doc. 1 Filed 05/12/21 Page 17 of 30




Defendants’ policies and practices. There do not appear to be any difficulties in managing

this class action.

       60.     Plaintiff intends to send notice to the proposed Rule 23 Class to the extent

required by Fed. R. Civ. P. 23(b)(3).

                                 CAUSES OF ACTION

       61.     Wolch was right about the law. Defendants’ compensation plan is facially

unlawful under federal and state law. And, of course, it is illegal in any event to terminate

an employee in retaliation for opposing a practice he believes in good faith is unlawful.

                COUNT I—FLSA FAILURE TO PAY OVERTIME
       (FLSA, 29 U.S.C. § 207; On behalf of Plaintiff and the FLSA Collective)

       62.     The FLSA requires that “no employer shall employ any of his employees

who in any workweek is engaged in commerce or in the production of goods for commerce,

or is employed in an enterprise engaged in commerce or in the production of goods for

commerce, for a workweek longer than forty hours unless such employee receives

compensation for his employment in excess of the hours above specified at a rate not less

than one and one-half times the regular rate at which he is employed.” 29 U.S.C.

§ 207(a)(1). Defendants’ employees are engaged in commerce. Defendants are also an

enterprise engaged in commerce.

       63.     Compliance with the FLSA is straightforward. For all nonexempt employees,

overtime must be paid at one-and-a-half time the employee’s regular rate. For example, an

employee who earns $20 an hour must earn $30 an hour on all hours worked over 40 in a

given workweek.


                                             17
         CASE 0:21-cv-01203-WMW-LIB Doc. 1 Filed 05/12/21 Page 18 of 30




         64.   Before January 5, 2020, Defendants simply paid the straight time hourly rate

for all hours worked each week. This violated the FLSA. All hours worked in excess of 40

per week must be paid at 1.5 times the employee’s regular rate. 29 U.S.C. § 207(a)(1).

Defendants failed to do this.

         65.   Defendants’ time bank policy, implemented on January 5, 2020, violated the

FLSA’s strictures in several ways. First, the policy does not even purport to pay employees

at their time-and-a-half rate. As before, it pays, at best, straight time. An employee who

manages to secure some paid time off earns only his regular rate for every hour of paid

leave.

         66.   Second, the time bank policy actually pays less than straight time; that is so

because the amount in the time bank goes down if employees fail to work a full-time

schedule in a given pay period. This is a classic example of averaging workweeks to

minimize overtime. An employee who works 45 hours in one week and 35 hours the next

is entitled to 5 hours of overtime pay—the two weeks cannot be averaged to minimize (or

cancel out) the overtime already earned. The governing regulations make this clear: “If in

any workweek an employee is covered by the Act and is not exempt from its overtime pay

requirements, the employer must total all the hours worked by the employee for him in that

workweek … , and pay overtime compensation for each hour worked in excess of the

maximum hours applicable under section 7(a) of the Act.” 29 C.F.R. § 778.103. Moreover,

“[t]he Act takes a single workweek as its standard and does not permit averaging of hours

over 2 or more weeks. Thus, if an employee works 30 hours one week and 50 hours the

next, he must receive overtime compensation for the overtime hours worked beyond the


                                             18
        CASE 0:21-cv-01203-WMW-LIB Doc. 1 Filed 05/12/21 Page 19 of 30




applicable maximum in the second week, even though the average number of hours worked

in the 2 weeks is 40.” Id. § 778.104.

       67.       Defendants’ compensation plan also violates the FLSA in another way.

Employees only earn time in their time banks for hours worked exceeding 86.67 hours in

any given bi-monthly pay period. But recall that the FLSA requires premium pay for all

hours worked over 40 in each workweek. By averaging employees’ total hours across bi-

monthly periods, Defendants further minimized the amount of overtime premiums

deposited in employees’ time banks.

       68.       Third, Defendants’ time bank policy is illegal because it fails to pay overtime

on a regular and contemporaneous basis. The governing regulations speak directly to this

point as well:

       The general rule is that overtime compensation earned in a particular
       workweek must be paid on the regular pay day for the period in which such
       workweek ends. When the correct amount of overtime compensation cannot
       be determined until some time after the regular pay period, however, the
       requirements of the Act will be satisfied if the employer pays the excess
       overtime compensation as soon after the regular pay period as is practicable.
       Payment may not be delayed for a period longer than is reasonably necessary
       for the employer to compute and arrange for payment of the amount due and
       in no event may payment be delayed beyond the next payday after such
       computation can be made.

Id. § 778.106. Here, of course, not only was the required overtime compensation not paid

at employees’ regular pay day, it typically was not paid at all. Employees had to gain

approval from management before they could use their banked time. And many employees,

Wolch included, had accrued such a ludicrous number of banked hours that they would




                                                19
        CASE 0:21-cv-01203-WMW-LIB Doc. 1 Filed 05/12/21 Page 20 of 30




have needed to take months of vacation in to receive even a portion of the overtime

compensation owed to them.

       69.    Of course, as Defendants’ pointed out in their correspondence with Wolch,

employers need not pay overtime at all to employees deemed exempt by the FLSA or to

nonemployees (like bona fide independent contractors). But Wolch was right here as well.

Under the unambiguous terms of Defendants’ own compensation plan, no employee was

exempt. And any attempt to characterize the company’s workers as independent

contractors was also a misclassification.

       70.    Start with the FLSA’s exemptions. The FLSA contains dozens of exemptions

to the FLSA’s minimum wage and overtime rules. See 29 U.S.C. § 213. The burden of

proof to demonstrate an exemption applies falls on the employer—not the employees.

Grage v. Northern States Power Co.-Minnesota, 813 F.3d 1051, 1054 (8th Cir. 2015). Most

FLSA exemptions have no plausible application here. Id. § 213(a)(10) (switchboard

operators); (a)(12) (seamen); (a)(16) (criminal investigators). Like most employers,

Defendants here focus on the exemption for employees “employed in a bona fide executive,

administrative, or professional capacity.” Id. § 213(a)(1).

       71.    These so-called white-collar exemptions all share one key requirement: the

employees must be paid a bona fide salary. The executive, professional, and administrative

exemptions all require that an exempt employee must be “[c]ompensated on a salary basis

pursuant to § 541.600 at a rate of not less than $684 per week.” 29 C.F.R. § 541.100

(executives); id. § 541.200 (administrators); id. § 541.300 (professionals). “An employee

will be considered to be paid on a ‘salary basis’ within the meaning of [the regulations] if


                                             20
        CASE 0:21-cv-01203-WMW-LIB Doc. 1 Filed 05/12/21 Page 21 of 30




the employee regularly receives each pay period … a predetermined amount constituting

all or part of the employee’s compensation, which amount is not subject to reduction

because of variations in the quality or quantity of the work performed.” Id. § 541.602.

       72.    Defendants’ compensation plan does not pay workers on a “salary basis” as

the regulations define the concept. The arrangement is effectively hourly. All hours worked

above 86.67 in any given bi-monthly pay period result in an hour-by-hour addition to an

employee’s time bank. And, more critically, if workers work fewer than 86.67 hours per

bi-monthly pay period, they are, per the policy, “required to take time off without pay.” In

other words, their “salary” is reduced to reflect the lower number of hours worked.

Defendants make other deductions from workers’ “salaries” too. Because their bi-monthly

pay is “subject to reduction because of variations in the quality or quantity of the work

performed,” id., Defendants’ employees are not compensated on a bona fide salary basis.

They are therefore categorically ineligible for the FLSA’s executive, administrative, and

professional exemptions.

       73.    Nor does Wolch—or any of Defendants’ other installers—satisfy any of the

other criteria necessary to qualify for the executive exemption. Wolch was an experienced

installer. That meant he would, at times, direct the work of more junior installers in the

field. He was, in essence, a crew lead. But these duties did not make him a bona fide

executive. For starters, Wolch’s primary duty was completing installations—not

supervising employees. Wolch estimates that he spent 99 percent of his working time

preparing for and completing his installation duties. “The term ‘primary duty’ means the

principal, main, major or most important duty that the employee performs. Determination


                                            21
        CASE 0:21-cv-01203-WMW-LIB Doc. 1 Filed 05/12/21 Page 22 of 30




of an employee’s primary duty must be based on all the facts in a particular case, with the

major emphasis on the character of the employee’s job as a whole.” 29 C.F.R. § 541.700(a).

“The amount of time spent performing exempt work can be a useful guide in determining

whether exempt work is the primary duty of an employee.” Id. § 541.700(b). Under either

rubric, Wolch was no executive. The central character of his work was performing

installations. And he engaged in this work 99 percent of the time. Wolch also had no

authority to hire and fire. Id. § 541.100(a)(4). And he only on one occasion recommended

a friend for hire. This occurred after Wolch had been working for Defendants for roughly

one month. His recommendation was given no more weight than any other employee.

       74.    Any argument that Defendants’ workers were properly classified as

independent contractors is even weaker. Under the FLSA, “employees are those who as a

matter of economic reality are dependent upon the business to which they render service.”

Bartels v. Birmingham, 332 U.S. 126, 130 (1947). “To determine whether an individual is

an employee under the FLSA, the Eighth Circuit uses the “economic realities” test. Roeder

v. Directv, Inc., No. C14-4091, 2017 WL 151401, at *9 (N.D. Iowa Jan. 13, 2017) (citing

Ash v. Anderson Merchandisers, LLC, 799 F.3d 957, 961 (8th Cir. 2015)). The economic

realities test examines the following six factors:

       (1) the degree of control exercised by the employer over the worker;

       (2) the worker’s opportunity for profit or loss;

       (3) the worker’s investment in the business;

       (4) the degree of skill and independent initiative required to perform the work;

       (5) the permanence or duration of the working relationship; and


                                             22
       CASE 0:21-cv-01203-WMW-LIB Doc. 1 Filed 05/12/21 Page 23 of 30




       (6) the extent to which the work is an integral part of the employer’s business.

Rutherford Food Corp. v. McComb, 331 U.S. 722 (1947); Putman v. Galaxy 1 Mktg., Inc.,

276 F.R.D. 264, 274 (S.D. Iowa 2011). “No one factor is controlling and the court must

base its decision on the totality of the circumstances.” Roeder, 2017 WL 151401, at *9

(citing Rutherford Food, 331 U.S. at 728). None of these factors favors an independent

contractor classification. By every metric, installers and other similarly situated workers

were employed by Defendants.

       75.    Two additional points bear mentioning. First, the statutory right to overtime

cannot be waived by private agreement. Mumbower v. Callicott, 526 F.2d 1183, 1188 (8th

Cir. 1975). Therefore, Defendants’ decision to permit employees to choose between being

classified as exempt employees, nonexempt employees, or independent contractors is of

no moment. Employers have a statutory duty to classify their workers properly based on

their duties and manner of pay.

       76.    Second, the FLSA contemplates liability against not only the corporation

owing the overtime compensation but also the individual corporate officers: “[A] corporate

officer with operational control of a corporation’s covered enterprise is an employer along

with the corporation, jointly and severally liable under the FLSA for unpaid wages.” See,

e.g., Dole v. Elliott Travel & Tours, Inc., 942 F.2d 962, 965 (6th Cir. 1991) (quoting

Donovan v. Agnew, 712 F.2d 1509, 1511 (1st Cir. 1983)). Defendant Ackerman exerted

operational control over Defendant Xtratyme. He is therefore liable for the FLSA violations

described in this complaint.




                                            23
          CASE 0:21-cv-01203-WMW-LIB Doc. 1 Filed 05/12/21 Page 24 of 30




                      COUNT II—MFLSA OVERTIME
(MFLSA, Minn. Stat. § 177.21, et seq.; On behalf of Plaintiff and the Rule 23 Class)

         77.   For much the same reasons, Defendants’ compensation practices violate the

Minnesota Fair Labor Standards Act (“MFLSA,) Minn. Stat. § 177.21, et seq.

         78.   Plaintiff and the proposed Minnesota Rule 23 Class are or were employees

of Defendants within the meaning of the MFLSA, Minn. Stat. §§ 177.23 and 177.24.

         79.   Defendants were or are the employers of Plaintiff and the proposed

Minnesota Rule 23 Class within the meaning of the MFLSA, Minn. Stat. §§ 177.23 and

177.24.

         80.   The MFLSA requires employers to pay their employees for hours worked in

excess of forty-eight in an individual work week at a rate not less than one and one-half

times their regular hourly rate of pay. Minn. Stat. § 177.25, subd. 1. Defendants did not do

so.

         81.   Defendants knew or showed reckless disregard for the fact that they failed to

pay their employees proper overtime compensation in willful violation of the MFLSA.

Minn. Stat. § 541.07(5).

         82.   As a direct and proximate result of Defendants’ unlawful conduct, Plaintiff

and the Minnesota Rule 23 Class have suffered damages in an amount to be determined at

trial.




                                             24
        CASE 0:21-cv-01203-WMW-LIB Doc. 1 Filed 05/12/21 Page 25 of 30




                  COUNT III—Failure to Keep Time and Wage Records
       (Minn. Stat. § 181.032 and Minn. Stat. § 177.30; On behalf of Plaintiff and the
                                     Rule 23 Class)

       65.    Minnesota law, Minn. Stat § 181.032, requires employers to “provide each

employee an earnings statement, either in writing or by electronic means, covering that pay

period,” that includes all the information specified in this provision, such as the employee’s

name, the total gross pay earned during the pay period, a list of deductions, etc.

       66.    Minn. Stat. § 177.30 requires an employer to make and keep a record of

employees’ time and earnings, and notice provided to its employees of all personnel

policies.

       67.    Defendants have violated Minn. Stat 181.032 and Minn. Stat. § 177.30 by

failing to keep accurate time and wage records.

       68.    Defendants’ actions in failing to maintain these records were willful.

       70.    Plaintiff and the members of the proposed class are entitled to recover civil

penalties, due to them pursuant Minn. Stat. § 181.171, subd. 1, and Minn. Stat. §§

177.30(c), 177.27, subd. 8.

                        COUNT IV—FLSA RETALIATION
                     (FLSA, 29 U.S.C. § 215; On behalf of Plaintiff)

       83.    Defendants violated the law in another way as well. They discharged Wolch

because he raised questions about the legality of their pay practices. This conduct violated

the FLSA’s anti-retaliation provision.

       84.    At all relevant times, Plaintiff was an employee of Defendants within the

meaning of 29 U.S.C. § 203(e)(1).


                                             25
        CASE 0:21-cv-01203-WMW-LIB Doc. 1 Filed 05/12/21 Page 26 of 30




       85.    At all relevant times, Defendants were employers of Plaintiff within the

meaning of 29 U.S.C. § 203(d).

       86.    The FLSA, 29 U.S.C. § 215(a)(3), makes it unlawful for an employer “to

discharge or in any other manner discriminate against any employee because such

employee has filed any complaint . . . related to this chapter.”

       87.    Plaintiff filed a complaint under the FLSA by asserting his right to the

FLSA’s employment protections (including payment of proper overtime) to his employer

and to the DOL.

       88.    Defendants discharged Plaintiff immediately after Plaintiff engaged in this

statutorily protected activity.

       89.    A causal connection exists between Plaintiff’s statutorily protected activity

and discharge.

       90.    As a direct and proximate result of Defendants’ conduct, Plaintiff has

suffered and will continue to suffer damages in an amount to be determined at trial.

         COUNT V—VIOLATION OF MN WHISTLEBLOWER ACT
(Minnesota Whistleblower Act, Minn. Stat. § 181.931, et seq.; On behalf of Plaintiff)

       91.    At all relevant times, Plaintiff was an “employee” under Minn. Stat.

§ 181.931, subd. 2.

       92.    At all relevant times, Defendants were “employer[s]” under Minn. Stat.

§ 181.931, subd. 3.

       93.    The Minnesota Whistleblower Act provides that an employer shall not

discharge an employee because “the employee…in good faith, reports a violation [or a]



                                             26
       CASE 0:21-cv-01203-WMW-LIB Doc. 1 Filed 05/12/21 Page 27 of 30




suspected violation…of any federal or state law…to an employer or to any governmental

body.” Minn. Stat. § 181.932, subd. 1(1).

       94.    Plaintiff in good faith reported Defendants’ violations of the FLSA and

Minnesota state law to his employer and to the DOL.

       95.    As described in the Complaint, Defendants discharged Plaintiff because he

reported the above-mentioned violations of state and federal law to his employer and the

DOL.

       96.    Defendants’ actions violated Minn. Stat. § 181.932, subd. 1(1).

       97.    As a result of Defendants’ conduct, Plaintiff has suffered damages in an

amount to be determined at trial.

     COUNT VI—VIOLATION OF MN WAGE THEFT PREVENTION ACT
    (Minnesota Wage Theft Prevention Act, Minn. Stat. § 181.101; On behalf of
                                  Plaintiff)

       98.    At all relevant times, Plaintiff was an “employee” under Minn. Stat.

§ 181.103, subd. 6.

       99.    At all relevant times, Defendants were “employer[s]” under Minn. Stat.

§ 181.103, subd. 6.

       100.   The Minnesota Wage Theft Prevention Act provides that “[a]n employer

must not retaliate against an employee for asserting rights or remedies under this section,

[or] sections 177.21 to 177.44 [the MNFLSA]…including, but not limited to, filing a

complaint with the department or telling the employer of the employee’s intention to file a

complaint.” Minn. Stat. § 181.103, subd. 6.




                                              27
        CASE 0:21-cv-01203-WMW-LIB Doc. 1 Filed 05/12/21 Page 28 of 30




       101.   Plaintiff in good faith reported Defendants’ violations of the FLSA and

Minnesota state law to his employer and to the DOL.

       102.   As described in the Complaint, Defendants discharged Plaintiff because he

reported the above-mentioned violations of state and federal law to his employer and the

DOL.

       103.   Defendants’ actions violated Minn. Stat. § 181.103, subd. 6.

       104.   As a result of Defendants’ conduct, Plaintiff has suffered damages in an

amount to be determined at trial.

                                PRAYER FOR RELIEF

       WHEREFORE, Plaintiff prays for relief as follows:

       a.     An order authorizing the sending of appropriate notice to current and former

employees of Defendants who are potential members of the collective action under the

FLSA, giving them the opportunity to opt into this action;

       b.     A declaratory judgment that Defendants have willfully and in bad faith

violated the overtime provisions of the FLSA and the MFLSA, and have deprived Plaintiff

and the members of the class of their rights to such compensation;

       c.     A declaratory judgment that the plaintiff and class members are employees,

not independent contractors, under both the FLSA and Minnesota state law;

       d.     Certification of a class pursuant to Fed. R. Civ. P. 23;

       e.     An award of monetary damages to Plaintiff and members of the class and

collective in the form of back pay for unpaid overtime wages, together with liquidated

damages in an equal amount under the FLSA and Minnesota Fair Labor Standards Act;


                                             28
          CASE 0:21-cv-01203-WMW-LIB Doc. 1 Filed 05/12/21 Page 29 of 30




       f.      An award of damages for all wages that are due to Plaintiff and members of

the class because of their misclassification and failure to receive all wages due;

       g.      An award of civil penalties for all violations of the Minnesota law alleged

herein;

       h.      An award of prejudgment interest;

       i.      Punitive damages;

       j.      Attorneys’ fees and costs; and

       k.      Such further relief as the Court deems just and proper.

                                     JURY DEMAND

       Plaintiff demands a trial by jury of all issues triable pursuant to Rule 38 of the

Federal Rules of Civil Procedure.



Dated: May 12, 2021                         s/ Adam W. Hansen
                                            Adam W. Hansen (#0391704)
                                            APOLLO LAW LLC
                                            333 Washington Avenue North, Suite 300
                                            Minneapolis, MN 55401
                                            Telephone: 612.927.2969
                                            adam@apollo-law.com

                                            Attorney for Plaintiff and the Proposed Class




                                             29
CASE 0:21-cv-01203-WMW-LIB Doc. 1 Filed 05/12/21 Page 30 of 30




                             30
